Citation Nr: 1327921	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  08-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is of record.

The Board remanded these matters in November 2009 and October 2011 for further evidentiary development.  The RO continued the denial of the claims as reflected in the May 2013 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The Board observes that a March 2012 rating decision granted entitlement to service connection for tinnitus.  As the Veteran received the full grant of benefits with respect to the issue of entitlement to service connection for tinnitus, this issue is no longer before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay with respect to the issues on appeal; however, further evidentiary development is necessary prior to adjudicating the issues on appeal.

The Veteran's attorney informed the Huntington RO in June 2012 that the Veteran received a favorable Social Security Disability decision in January 2012.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103(A)(c)(3); 38 C.F.R. § 3.159(c)(2).  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, the Board concludes that a remand is necessary to obtain the SSA determination and associated medical records.

Furthermore, the Veteran's attorney informed the Huntington RO in June 2013 that the Veteran has received treatment from the Clarksburg, West Virginia VA Medical Center between February 25, 2013 and May 29, 2013.  These records are not associated with claims file.  The Board also finds that any outstanding VA treatment records should be associated with the claims file from January 2010 to the present.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

With respect to the Veteran's hearing loss claim, the claim was remanded in October 2011 to provide the Veteran with another VA opinion.  A June 2012 VA examination report reveals that the examiner provided the opinion that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was that the limited testing done at discharge shows no evidence of hearing loss worse than 15dB, which is within normal limits.  Although the Veteran's hearing was within normal limits on separation, the Veteran's service treatment records indicate that there was a decrease in the Veteran's hearing from enlistment to separation from service.  The Board concludes that an opinion with respect to whether this decrease in hearing during service is evidence that the Veteran's current hearing loss is related to service is necessary. 




Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Obtain and associate with the claims file any outstanding VA treatment records from the VA Medical Center in Clarksburg, West Virginia from January 2010 to the present.  If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

3. Obtain a VA opinion with respect to the Veteran's service connection claim for bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the clinician, and the opinion should reflect that the claims file was reviewed.  The clinician is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current bilateral hearing loss is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service to include the documented decrease in hearing during service from the enlistment examination to the separation examination and/or any acoustic trauma that occurred during service.  

A detailed explanation should be provided for all opinions and should reflect consideration of any lay statements provided by the Veteran.  

4. Upon completion of the foregoing and any other additional development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and a low back disability, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



